Citation Nr: 1234274	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  06-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 0 percent prior to May 6, 2009, and higher than 30 percent from May 6, 2009, for bradycardia.

2.  Entitlement to a rating higher than 10 percent for chondromalacia patellofemoral pain syndrome, right knee.

3.  Entitlement to a rating higher than 10 percent prior to May 31, 2011, and higher than 40 percent from May 31, 2011, for a lumbosacral strain with degenerative joint disease.

4.  Entitlement to a rating higher than 10 percent for hypertension.

5.  Entitlement to a rating higher than 10 percent prior to May 31, 2011, and higher than 30 percent from May 31, 2011, for a hiatal hernia with esophageal reflux.

6.  Entitlement to a rating higher than 0 percent for an anal fissure.

7.  Whether new and material evidence has been submitted to reopen the claim of service connection for migraine headaches, to include as secondary to a hiatal hernia with esophageal reflux.

8.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left knee disability.

9.  Entitlement to service connection for a disability associated with tooth 9 for compensation purposes.

10.  Entitlement to service connection for sleep apnea to include as secondary to hypertension and pain due to service-connected disabilities.

11.  Entitlement to service connection for depression or other psychiatric disorder  to include as secondary to hypertension and pain due to service-connected disabilities.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability caused by the August 2003 VA examination for the back and knees.

REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1995 to August 2000.




This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2004 and January 2010 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

In November 2006 the Veteran withdrew his request for a hearing before the Board.

This claim was previously before the Board in September 2008, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The Veteran submitted a claim for total disability rating based on individual unemployment due to service-connected disabilities (TDIU) in January 2012, which was denied in a March 2012 rating decision.  His attorney wrote in an April 2012 statement that the Veteran wished to withdraw the claim because he is working.  Therefore, entitlement to TDIU will not be considered herein.

The RO characterized the claim of an increased evaluation for bradycardia as an evaluation in excess of 30 percent and entitlement to an earlier effective date for the assigned evaluation of 30 percent.  Since the claim for an earlier effective date for the award of a 30 percent rating is effectively a claim for a rating greater than 0 percent prior to May 6, 2009, the issue has been recharacterized as such.

The issue of service connection for depression and sleep disturbance, to include as secondary to the service connection hypertension, has been recharacterized as the separate issues of service connection for sleep apnea and depression or other acquired psychiatric disability, both to include as secondary to hypertension and pain due to service-connected disabilities.






The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for damage to tooth 9 by VA treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The reopened claim of service connection for headaches and for a left knee disability and the claims of service connection for sleep apnea, to include as secondary to hypertension and pain due to service-connected disabilities, and depression or other psychiatric disorder to include as secondary to hypertension and pain due to service-connected disabilities, are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to May 6, 2009, the bradycardia was characterized by a workload of 13 METs.

2.  From May 6, 2009, the bradycardia has been characterized by a workload of 8 METs and left ventricular hypertrophy.

3.  The chondromalacia patellofemoral pain syndrome, right knee, is characterized by flexion to 110 degrees, extension to 0 degrees, crepitation, and pain.

4.  Prior to May 2011, the lumbosacral strain with degenerative joint disease was characterized by flexion to 90 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees, bilateral rotation to 30 degrees, and pain.

5.  From May 2011, the lumbosacral strain with degenerative joint disease has been characterized by flexion to 50 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees, bilateral rotation to 15 degrees, and pain.



6.  The hypertension was previously managed with medication, and diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more is not shown.

7.  Prior to May 2011, the hiatal hernia with esophageal reflux was characterized by dysphagia, pyrosis, and regurgitation without substernal or arm or shoulder pain, and was not productive of considerable impairment of health.

8.  From May 2011, the hiatal hernia with esophageal reflux has been characterized by dysphagia, pyrosis, and has been productive of considerable impairment of health.

9.  The anal fissure is asymptomatic.

10.  In a rating decision in March 2002, the RO denied service connection for migraine headaches, to include as secondary to a hiatal hernia with esophageal reflux, on the grounds that the headache documented in service was a symptom of gastroenteritis and not a neurological pathology. 

11.  The additional evidence since the rating decision in March 2002, denying service connection for migraine headaches, to include as secondary to a hiatal hernia with esophageal reflux, relates to an unestablished fact necessary to substantiate the claim.

12.  In a rating decision in November 2000, the RO denied service connection for a left knee disability on the grounds that the left knee pain was not incurred in or caused by military service.






13.  The additional evidence since the rating decision in November 2000, denying service connection for a left knee disability, relates to an unestablished fact necessary to substantiate the claim.

14.  There is no competent evidence that the Veteran lost tooth 9 due to service, to include loss of substance of the mandible or maxilla, a combat wound, or in-service trauma.

15.  In August 2003, the Veteran underwent a VA examination for the back and knees, which did not result in any additional disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 0 percent prior to May 6, 2009, and higher than 30 percent from May 6, 2009, for bradycardia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7099-7011 (2011).

2.  The criteria for a rating higher than 10 percent for chondromalacia patellofemoral pain syndrome, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5299-5014 (2011).

3. The criteria for a rating in excess of 10 percent before May 2011 and higher than 40 percent from May 2011 have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.71a; Diagnostic Code 5292 (2002), effective prior to September 26, 2003; Diagnostic Code 5237 (2011), effective as of September 26, 2003.





4.  The criteria for a rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

5. The criteria for a rating in excess of 10 percent before May 2011 and higher than 30 percent from May 2011 have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.114; Diagnostic Code 7346 (2011).

6.  The criteria for a compensable rating for an anal fissure have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.104, Diagnostic Code 7336 (2011).

7.  New and material evidence has been presented to reopen the claim of service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

8.  New and material evidence has been presented to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

9.  The criteria for service connection for a disability associated with tooth 9 for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011). 

10.  The criteria for disability compensation under 38 U.S.C. § 1151 for additional disability due to the August 2003 VA examination for the back and knees have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).



The RO provided pre-adjudication VCAA notice by letters dated in August 2003, November 2003, and January 2004.  The notice included the type of evidence needed to substantiate the claims for service connection and benefits under 38 U.S.C.A. § 1151.  

Additional notice was provided in August 2005, March 2007, March 2009, and January 2012, which was after the initial RO action on some of the issues, in contravention of Pelegrini, but any error as to the timing of the notice provided was cured by the RO's subsequent readjudication of the claim presented through its preparation and mailing of a supplemental statement of the case in January 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  The Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the March 2009 and January 2012 letters. 

The Veteran was further notified that VA would obtain VA records and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records he identified.  

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).



In regards to the claim for an increased initial rating for bradycardia, where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA and private treatment records.

The Veteran was afforded examinations in November 2009 and May 2011.  As the reports of the examinations are based on medical history and physical examinations, which describes the disabilities in sufficient detail in the context of the rating criteria, the Board finds the examinations are adequate so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

There is no evidence in the record dated subsequent to the last VA examination that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a). 



As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59. 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Rating Criteria for Bradycardia

In the January 2010 rating decision, which has been appealed by the Veteran, the RO evaluated the Veteran's bradycardia as 0 percent disabling prior to May 6, 2009 and 30 percent from May 6, 2009, by analogy to Diagnostic Code 7011, which governs ratings of sustained ventricular arrhythmias.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See also Butts v. Brown, 5 Vet. App. 532, 541 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case").  

Diagnostic Code 7010 provides that a 10 percent evaluation is assignable for permanent atrial fibrillation (one atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor. 

A 30 percent evaluation is assignable for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010 (2011). 




Under Diagnostic Code 7011, a 10 percent rating for arrhythmias is warranted for a workload of greater than 7 METs but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 

A 30 percent rating is warranted for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating is also warranted for an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  38 C.F.R. § 4.104, DC 7011 (2011).

Facts

A July 2003 Holter Report from VA showed an average heart rate of 69 with a maximum of 154 and a minimum of 35.  The predominant rhythm was sinus bradycardia with profound sinus bradycardia noted during the night.  An August 2003 echocardiogram showed normal volumes and good left ventricular function.  The ejection fraction was 75 percent.  September 2003 testing by VA indicated that the Veteran's potassium level was 2.7.  He was diagnosed with bradycardia in September 2003.  


In October 2003, VA records show that the Veteran complained of episodes of palpitations that were associated with light headaches.  The episodes lasted for a few seconds and there had been three such episodes in the past 12 months.  Exercise tolerance could not be evaluated because the Veteran was sedentary due to his back.  In November 2003, a stress test showed that the Veteran achieved 13 METs in 10 minutes.  He was at 94 percent of the predicted maximum heart rate and achieved stage IV.  The symptoms during exercise were dyspnea and leg fatigue and pain.  The exercise capacity was normal for his age.  In February 2004, the Veteran was asymptomatic.  

In March 2007 on VA examination, the heart had a normal sinus rhythm.  

On May 6, 2009, private echocardiogram showed left ventricular hypertrophy.  The results were otherwise normal.

On VA examination in November 2009, the Veteran complained of occasional shortness of breath with exercise and atypical chest pains.  No end organ damage or chronotropic incompetence had been found, and the Veteran had been diagnosed with atypical chest pain.  He did not receive any current treatment for bradycardia.  He also complained of chest pain that had gotten progressively worse since its 1998 onset, and he did not receive any current treatment for it.  The examiner noted that a stress test had shown 8 METs and that the ejection fraction was greater than 50 percent.  The Veteran was diagnosed with intermittent bradycardia.  There were no significant effects on occupational activities and no effects on daily activities due to bradycardia. 

Analysis

In the absence of a workload greater than 7 METs but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication being required, the Veteran cannot qualify for a compensable rating prior to May 6, 2009 under Diagnostic Code 7011.  See 38 C.F.R. § 4.104.  


In November 2003, a stress test showed that the Veteran achieved 13 METS.  The record does not show that the Veteran has been on medication for bradycardia.  The Veteran also does not qualify for a compensable rating under Diagnostic Code 7010, because the record did not show permanent atrial fibrillation or one to four episodes a year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by an ECG or Holter monitor.    

The Veteran does not met the criteria for an rating higher than 30 percent from May 6, 2009, under Diagnostic Code 7011 because the record do not show one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The record does not show METs lower than 8, and the Veteran has not been diagnosed with congestive heart failure.  Furthermore, the left ventricular ejection fraction has been greater than 50 percent.  An evaluation in excess of 30 percent is not available under Diagnostic Code 7010.  .

As the criteria for a higher schedular rating under Diagnostic Code 7011 have not been demonstrated throughout the appeal period, there is no factual basis for additional staged ratings.  Fenderson, 12 Vet. App. at 119.  

The preponderance of the evidence is against the claim for an evaluation in excess of 0 percent prior to May 6, 2009, and higher than 30 percent from May 6, 2009, for bradycardia.  There is no doubt to be resolved, and increased ratings are not warranted.  38 U.S.C.A. § 5107(b).

Rating Criteria for Chondromalacia Patellofemoral Pain Syndrome of the Right Knee

Under Diagnostic Code 5014, osteomalacia is rated on limitation of motion.  




Although this disability is to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.




Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides for a 10 percent rating for genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a.






Facts

In August 2003 on VA examination, |the Veteran complained of patellofemoral pain.  There was weakness, stiffness and swelling but there was not heat, redness, instability, or locking.  In addition, there was fatigability and lack of endurance.  Treatment consisted of over the counter Tylenol, and there was a good response without side effects.  The Veteran did not have flare-ups, and the pain was the same every day.  He did not use a cane or crutch and he had not had surgery.  There were no episodes of dislocation or recurrent subluxation and there were not constitutional symptoms of inflammatory arthritis.  It affected his daily activities in that he had pain and took Tylenol.  

On examination there was not pain on range of motion, and there were no additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive movements.  There was no evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Gait was normal and there was no ankylosis of any joints.  The legs were of equal length, and the knee range of motion was 0 to 140 degrees bilaterally.  Medial and lateral collateral ligaments were intact, and the medial and lateral meniscus tests were normal bilaterally.  X-rays showed mild degenerative changes of the right knee.

A co-worker of the Veteran wrote in an August 2003 statement that she had noticed that the Veteran had trouble going up and down stairs due to his knee.

In September 2004, on VA physical therapy, the Veteran complained that his right knee was weak and gave out.  The right knee had a full range of motion with crepitus.  The Veteran also stated that he was able to perform the exercises and that he was regaining strength in the right knee musculature.  The patella stabilizer knee support was very helpful at work.




In January 2006 a MRI showed posterior horn medial meniscus degeneration with a possible linear tear, thin ACL fibers likely related to a remote tear and chondromalacia.  

In February 2006 in kinesitherapy, the Veteran complained right knee pain. 

In May 2006, an MRI by VA showed a possible meniscus tear with ACL thinning.  The Veteran stated that the knee was worse with exercise and bending.  Motrin and Tramadol had done little to improve the pain.  The range of motion was decreased, but it was noted that the Veteran was not moving his knee through the range of motion, thereby making it more painful when he did move it.  It was noted that the Veteran had an increased range of motion while dressing.  In July 2006, the Veteran complained of increased pain.

The Veteran had a VA pain consultation in November 2006.  He complained of progressively worsening knee pain that was worse with activity. He had discontinued physical therapy because he did not feel it was effective.  Range of motion was 130 degrees flexion and 0 degrees extension with pain.  There was tenderness in the anteromedial joint line and the joint had a varus deformity.  A sensory examination revealed normal touch, pin prick and temperature sensation.

In November 2006, a private physician stated that there was a substantial risk of the Veteran incurring a job related injury or illness within the first six months of work as a cleaner, custodian, or laborer, in part, due to bilateral patella-femoral chondromalacia.  There were no work related activities the Veteran could perform in such work that would not aggravate the right knee.    

In March 2007 on VA examination, the Veteran stated that his right knee was painful with flare-ups and swelling.  The Veteran stated that the right knee did not buckle, give way, or have a lack of endurance.  There were locking episodes if he tried to sit on the floor.  



On examination there were normal anatomic landmarks without edema, effusion, weakness, redness or heat.  The Veteran complained of pain to the right knee on palpation.  Flexion was to 120 degrees and extension was to 0 degrees.  On repetitive use there was crepitus of the right knee.  There were no additional limitations after repetitive use due to pain, fatigue, or lack of endurance.  In addition, there was no abnormal movement or guarding of movement.  Observation of the posture of the right lower extremity showed rotation tibial externally as compared with the left.  Lachman, drawer, pivot, McMurray, and valgus-varus grind tests were negative.

In October 2007 VA records show that the Veteran had mechanical symptoms of right knee pain.      

On VA examination in November 2009, the Veteran complained of knee instability and stiffness.  There was no deformity, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusions, symptoms of inflammation, limitation of motion, or flare-ups.  In addition, there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The examiner noted that the Veteran did not have limitation on standing or walking and he did not use any assistive devices for the knee.  Gait was normal and while there was tenderness, there was not crepitation, grinding, instability, patellar or meniscus abnormalities, or abnormal tendons or bursae.  Range of motion was noted to be normal, with flexion to 140 degrees and extension to 0 degrees.  There was no additional limitation of joint function or additional pain, fatigue, weakness, or lack or endurance or incoordination with repetitive use or motion.  In addition, there had not been incapacitation in the past 12 months.  The diagnosis was chondromalacia of the right patellofemoral joint, and there had been no significant effects on daily activities or impact on the ability to be gainfully employed.

In May 2011, on VA examination, the Veteran complained of instability, decreased speed of motion, and swelling.  There was no deformity, instability, weakness, incoordination, or locking episodes.  



Flare-ups were moderate and occurred on a weekly basis with increased activity or sitting.  Straightening the knee and resting were alleviating factors.  

On examination there was crepitus but no grinding, instability, patellar abnormality, meniscus abnormality, or abnormality of the tendons or bursae.  Flexion was to 110 degrees and extension was to 0 degrees.  There was no joint ankylosis.  X-rays showed minimal degenerative changes for the Veteran's age with occasional tiny spur and minor medial compartment peripheral joint space narrowing.  The Veteran had missed work for 6 weeks during the past 12 months for reasons that included the right knee, back, and indigestion problems.  The diagnosis was chondromalacia of the right knee and the occupational effect was pain.  The Veteran had problems with stairs, lifting, and prolong sitting, and he could not run.  The condition prevented physical employment, but the Veteran could perform and maintain sedentary employment.

Analysis

The evidence does not show that the Veteran has right knee ankylosis; recurrent subluxation or lateral instability; cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint; cartilage, semilunar, removal of, symptomatic; impairment of the tibia and fibula; or genu recurvatum. Therefore, ratings under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 are not for consideration.  See id.  

There is no evidence demonstrating that the Veteran's service-connected right knee disability meets the criteria for separate compensable evaluations under Diagnostic Codes 5260 and 5261 for limitation of flexion or extension.  See VAOPGCPREC 9-2004.  





The examination results do not show they were limited to 45 degrees flexion or 10 degrees extension, as required for 10 percent evaluations.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  At their worst, flexion was limited to 110 degrees and extension was to 0 degrees, which is full extension.  The record shows that the flexion and extension in the right knee are essentially normal.  See 38 C.F.R. § 4.71, Plate II.  The Veteran currently has a 10 percent evaluation for his right knee, and the record does not show that he is entitled to an evaluation in excess of 10 percent or to a separate 10 percent evaluation for limitation of flexion and extension.

The current disability evaluation contemplates the limitations that the Veteran has as a result of his service-connected disability.  In August 2003 on VA examination, t flare-ups were not reported.  On examination there was no pain on range of motion, and there were no additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive movements.  In March 2007 on VA examination, there were no additional limitations after repetitive use due to pain, fatigue, or lack of endurance.  In addition, there was no abnormal movement or guarding of movement.  In November 2009 and in May 2011, the VA examiners found no additional limitation of joint function or additional pain, fatigue, weakness, or lack or endurance or incoordination with repetitive use or motion.  Therefore, an evaluation in excess of 10 percent for the right knee disability is not warranted under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.

As the criteria for a higher schedular rating under Diagnostic Code 5299-5014 have not been demonstrated throughout the appeal period, there is no factual basis for a staged rating.  Hart, 21 Vet. App. 505.  

The preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for chondromalacia patellofemoral pain syndrome, right knee.  There is no doubt to be resolved, and an increased rating is not warranted.  38 U.S.C.A. § 5107(b).




Rating Criteria for a Lumbosacral Strain with Degenerative Joint Disease

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.


The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 (in effect prior to September 26, 2003) provided ratings based on limitation of motion of the lumbar spine.  Slight limitation of motion of the lumbar spine was to be rated 10 percent disabling; moderate limitation of motion of the lumbar spine was to be rated 20 percent disabling; and severe limitation of motion of the lumbar spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.







Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided that intervertebral disc syndrome (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  It provided a 10 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Notes following Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided guidance in rating intervertebral disc syndrome.  Note (1) provided that, for purposes of ratings under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) provide that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (3) provide that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a.


Diagnostic Code 5295 (in effect prior to September 26, 2003) provided ratings for lumbosacral strain.  Lumbosacral strain with characteristic pain on motion was rated as 10 percent disabling.  Lumbosacral strain with muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in the standing position, was rated 20 percent disabling.  Severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was rated 40 percent disabling.  38 C.F.R. § 4.71a. 

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.2, 4.6.

When the rating criteria are amended during the course of the appeal, the Board considers both the old and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  VAOPGCPREC 3- 2000 (The Board should apply the amended regulation to rate the disability for periods from and after the effective date of the amendment. The Board should apply the prior version of the regulation to rate the disability for any period preceding the effective date of the amendment).

Facts

In July 2003, VA records show that the Veteran complained of low back pain.



On VA examination in August 2003, the Veteran complained of continuous tightness in the lumbar spine.  The Veteran did not have flare-ups and the pain was the same every day.  There was not associated weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, or bladder or bowel complaints.  The Veteran walked unaided and did not use a back brace.  He walked without difficulty and did not have a history of unsteadiness or falls.  

On examination the spine, limbs, posture, gait, position of the head, and curvature of the spine were normal.  Lumbar forward flexion was 90 degrees, extension 35 degrees, lateral flexion 40 degrees bilaterally, and rotation 35 degrees bilaterally.  The Veteran could walk on his heels and toes without difficulty and reflexes were normal.  There were not additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive movements. 

In addition, there was no evidence of painful motion, spasm, weakness, or tenderness.  Musculature of the back was normal and straight leg raising was negative.  X-rays showed a narrowing of disc space at L5-S1.  The diagnosis was lumbosacral strain with no evidence of recurrence at the examination and degenerative disc disease at L5-S1.  

In August 2003, a co-worker stated that the Veteran complained of back pain.

In September 2004 on VA physical therapy, the Veteran complained of back pain that worst in the morning and that he could not tolerate standing for long.  In October 2004, the Veteran had responded favorably to a home exercise program, and posture and back pain had improved.

In February 2006 on kinesitherapy, the Veteran rated his back pain as 10 out of 10.  In March 2006, a MRI showed mild degenerative change of the lumbar spine, most prominent at L5-S1.




In July 2006 in a VA pain clinic visit, the Veteran complained that his pain medication was no longer working.  He rated his pain as a 6 to 7 out of 10, and occasionally the pain kept him awake all night.  In November 2006, the Veteran rated his pain as 10 out of 10.

In November 2006 in pre-employment evaluation, the Veteran complained of ongoing low back pain and stiffness.  Lumbar spine forward flexion, side bending and rotation were limited and were associated with a stiff motion.  A straight leg raise test was negative, and deep tendon reflexes were all equal and active.  Lumbosacral spine X-rays showed L5 disc space narrowing with a slight degenerative retro-spondylolisthesis.  The Veteran was diagnosed with lumbar disc degeneration.  The Veteran was not qualified to perform the functions of a cleaner or custodian or laborer due to lumbar disc degeneration and right knee osteoarthritis.

On VA examination in March 2007, the Veteran complained of pain, weakness, stiffness, fatigue, lack of endurance of the lumbosacral spine without tingling or numbness.  He had flare-ups with repetitive use four or five times week that had duration of 45 minutes.  In a month before he had lost a day of work due to low back pain, and he did not participate in sports or exercise.  Walking was limited due to back and knee complaints.  He denied incapacitating episodes in the past 12 months.  The examiner diagnosed the Veteran with mild degenerative disc disease, L5-S1.  There was no lower extremity radiculopathy.

In October 2007, VA records show that Veteran missed work due to multiple reasons.  The Veteran complained of low back pain.

In July 2008, the Veteran was seen in private orthopedic evaluation after going to the emergency room due to a flare of back pain.  The Veteran complained of significant low back pain when sitting or standing for a long period of time with radicular symptoms to the left lower extremity.  




On examination there was tenderness to palpation of the lumbar spine.  An MRI of the lumbar spine showed significant disc degeneration at L5-S1 with a small posterior mid line disc bulge without central canal or neuro-foraminal compromise.

In March 2009, the Veteran sought emergency room care at a private facility due to low back pain. In June 2009, on examination gait was normal and there was no lumbar spine tenderness.  

In November 2009 on VA examination, the Veteran gave a history of fatigue, decreased motion, stiffness, weakness, spasms and pain.  The pain was in the low back.  There were flare-ups every two to three weeks that lasted for one to two days.  Time and lying on the floor were alleviating factors.  There were 12 incapacitating episodes for 144 days total in the past 12 months.

On examination there were no abnormal spinal curvatures.  Motor, sensory and reflex examinations were normal.  Range of motion of the lumbar spine was flexion to 90 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral rotation to 30 degrees.  There was no additional limitation of joint function, and there was additional pain, fatigue, weakness and lack of endurance with repetitive motion.  There was incoordination but no muscle spasm on extreme bending.  X-rays showed no fracture of the spine.  The Veteran had lost four weeks of work in the past year due to his lumbosacral strain.  He had decreased mobility and problems lifting and carrying.

On VA examination on May 26, 2011, the Veteran complained of severe, weekly flare-ups that lasted for one to two days, which were worse with increased activity, driving, and sitting for more than 60 minutes.  The Veteran could walk for more than a quarter mile but less than a mile.  There had been 52 incapacitating episodes that caused him to miss a day or two of work in the past year.  





On examination there was no abnormal spine curvature or ankylosis of the spine.  There was objective evidence of spasm, guarding, pain with motion and tenderness.  There was not objective evidence of weakness or atrophy.  Range of motion was flexion to 50 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees.  There was objective evidence of pain following repetitive motion.  After three repetitions of motion flexion was 0 to 30 degrees.  Reflex and sensory examinations were normal.  X-rays showed focal degenerative disc disease.  The examiner stated that the effects on occupational activities were decreased mobility and problems lifting and carrying.  The Veteran did not do yard work, and he could not drive or go on a long flight.  When shopping he did not lift groceries and no longer could go fishing.  His condition prevented physical employment but not sedentary employment, however, maintaining employment would be difficult due to absenteeism.

Analysis

Under the regulations in effect prior to September 26, 2003, the Veteran did not qualify for an evaluation in excess of 10 percent.  In August 2003 on VA examination, lumbar forward flexion was 90 degrees, extension 35 degrees, lateral flexion 40 degrees bilaterally, and rotation 35 degrees bilaterally.  This is a normal range of motion.  See Plate V, 38 C.F.R. § 4.71a.  Therefore, there was not moderate limitation of motion, as was required for a 20 percent rating under Diagnostic Code 5292.  The record also does not show that the Veteran had incapacitating episodes, and the criteria for higher rating under Diagnostic Code 5293 were not met.  The Veteran also did not meet the criteria for rating higher than 10 percent for a lumbosacral strain under Diagnostic Code 5295 because the result on VA examination in August 2003 did not show muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in the standing position.

From September 26, 2003, through May 25, 2011, the Veteran did not meet the criteria for a rating higher than 10 percent under Diagnostic Code 5237.  



The findings discussed above do not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Spinal curvature was normal, and the record does not show muscle spasm or guarding severe enough to result abnormal gait.  In November 2009 on VA examination, lumbar flexion was 90 degrees and the combined range of motion was 225 degrees.

The Veteran currently has a 40 percent rating beginning in May 2011 based on the VA examination.  The record does not show that the Veteran has had ankylosis of the thoracolumbar spine, as is required for a 50 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5237.  

Although the record shows that the Veteran has had incapacitating episodes, the record does not show that he has had bed rest prescribed by a physician for the required periods of times.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  Therefore, he cannot qualify for increased ratings for intervertebral disc syndrome.  See id.

The current disability evaluations contemplate the limitations that the Veteran has as a result of his service-connected lumbosacral strain with degenerative joint disease.  In August 2003 on VA examination, there were not flare-ups or additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive movements.  In March 2007 on VA examination, there were flare-ups with repetitive use.  In November 2009, there was no additional limitation of joint function, although there was some additional pain, fatigue, weakness, or lack or endurance or incoordination with repetitive use or motion.  The treatment records also show that the Veteran complained of pain on an ongoing basis.  However, the assigned 10 percent rating encompasses pain.  





Furthermore, the 40 percent evaluation from May 2011 encompasses flare-ups.  Therefore, a rating higher than 10 percent prior to May  2011, and a rating higher than 40 percent from May 2011 for the lumbosacral strain with degenerative joint disease are not warranted under 38 C.F.R. §§ 4.40 and 4.45.

As the criteria for additional higher schedular ratings under Diagnostic Code 5237 have not been demonstrated, there is no factual basis for additional staged ratings.  Hart, 21 Vet. App. 505.  

The preponderance of the evidence is against the claim for a rating higher than 10 percent for lumbosacral strain with degenerative joint disease before May 2011 and in a rating higher than 40 percent from May 2011.  There is no doubt to be resolved, and increased ratings are not warranted.  38 U.S.C.A. § 5107(b).


Rating Criteria for Hypertension

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104.  

Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  



The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.  

Facts and Analysis

The Veteran does not meet the criteria for a 20 percent rating for hypertension because none of the treatment records and examination results show diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  See 38 C.F.R. § 4.104, DC 7101.

In July 2003, he Veteran's blood pressure was 145/87.  He was to take medication for his blood pressure.  In August 2003 on VA examination, the blood pressure readings were 162/98, 167/91, and 152/94.  Blood pressure was controlled with medication on a daily basis.  In September 2003, the blood pressure was 150/87.  In October 2003, blood pressure was 146/89.

In February 2004 blood pressure was not under optimal control.  In March 2005, blood pressure was 149/81. 

In March 2006, blood pressure was 120/80. The blood pressure was 145/86 in May 2006, 155/85 in July 2006, and 139/80 in September 2006.  






On VA examination in March 2007, it was noted that the Veteran was asymptomatic.  Blood pressure was 130/100 in the sitting position, 132/90 in a recumbent position, and 138/90 in a standing position.  The diagnosis was hypertension, moderate, without any hypertensive complications.

In September 2007, blood pressure was 136/82.  In October 2007, it was 138/84.  Private medical records show that the blood pressure readings were 140/92 in March 2009 and 118/82 in May 2009.

In November 2009, on VA examination, the blood pressure readings were 146/88, 130/89, and 135/88.  He had dyspnea occasionally going up stairs, and could do a cardio workout without getting dyspnea.  

On VA examination in May 2011, the Veteran had not been on medication since since mid 2010, and he had no symptoms.  He had a home blood pressure kit and the readings had been normal to elevated.  The blood pressure readings at the examination were 126/88, 132/84, and 134/90.  The examiner felt that the hypertension did not prevent physical or sedentary employment, and maintaining employment would not be affected.

The record shows that at no time has the Veteran's diastolic pressure been predominantly 110 or more or systolic pressure predominantly 200 or more.  Therefore, he does not qualify for a rating of 20 percent.  See 38 C.F.R. § 4.104, DC 7101.  

As the criteria for a higher schedular rating under Diagnostic Code 7101 have not been demonstrated throughout the appeal period, there is no factual basis for a staged rating.  Hart, 21 Vet. App. 505.  

The preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for hypertension.  There is no doubt to be resolved, and an increased rating is not warranted.  38 U.S.C.A. § 5107(b).


Rating Criteria for Hiatal Hernia with Esophageal Reflux

Diagnostic Code 7346 provides ratings for hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

Facts

In August 2003 on VA examination, the Veteran had a history of gastroesophageal reflux symptoms, which consisted of pyrosis and reflux.  He did not have hematemesis, melena, regurgitation, nausea, or vomiting.  The current treatment was rabeprazole, which he took once a day, and he had a good response without side effects.  On examination, the abdomen was soft and nontender.  There was no enlargement of the liver or spleen, no tenderness, or evidence of anemia.  An upper GI series showed gastroesophageal reflux.  The diagnosis was gastroesophageal reflux disease (GERD).

In March 2006, the Veteran was advised to take his medication twice daily.




On VA examination in April 2007, the examiner noted that the Veteran did not have dysphagia, hematemesis, melena, nausea, or vomiting.  The Veteran had pyrosis on a regular basis and he reported having reflux on a daily basis.  He only ate one meal a day and then was afraid to eat more because of discomfort after eating.  The Veteran stated that his medication was no longer effective.  The examiner described the Veteran's general state of health was good, and the Veteran had lost 15 pounds in the past year but he still weighed 215 pounds. The examiner noted that the Veteran had symptoms on a daily basis.

In November 2009 on VA examination, the Veteran that his reflux was improved with medication.  There had been no history of hospitalization, trauma to the esophagus, esophageal neoplasm, nausea or vomiting associated with esophageal disease, esophageal distress, hematemesis or melena, or esophageal dilation.  There was a history of dysphagia that occurred at least once a week.  There was a history of heartburn or pyrosis on a weekly basis and of regurgitation of clear fluid on a weekly basis.  The examiner stated that there were no signs of significant weight loss or malnutrition.  The hiatal hernia with esophageal reflux had no significant effects on the Veteran's usual occupation and no effect on his usual daily activities. 

In May 2009, an oesophagogastroduodenoscopy showed reflux.  There was no endoscopic evidence of Barrett's mucosa or active musical inflammation.  

On May 26, 2011, on VA examination, the Veteran stated GERD was worse since he stopped taking medication in mid-2010.  There was no history of hospitalization or surgery, trauma to the digestive system, neoplasm, hernia surgical repair, an injury or wound related to the hernia, or tuberculosis of the peritoneum.  The hernia was present and measured 2 cm.  There was no true hernia protrusion and it had not been previously repaired.  A belt was not indicated.  When up all night due to GERD, he had problems concentrating at work, and when it was severe he had missed work.  Doing activities that required bending caused an increase in the GERD, and he had to be careful not to eat late at night.  



The examiner stated that GERD did not prevented sedentary employment, but that the Veteran was limited to jobs that did not include bending.

Analysis

The Veteran currently has a 30 percent evaluation beginning in May 2011 based on the VA examination.    

Before May 2011, the Veteran did not meet the criteria for a rating higher than percent in the absence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, DC 7346.  

In August 2003 on VA examination, the Veteran did not report dysphagia or regurgitation.  In April 2007 on VA examination the Veteran did not have dysphagia.  While he had regurgitation, it was not accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  In November 2009 on examination, the Veteran did not have regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The treatment records also do not show that the criteria for a rating higher than 10 percent had been met before May 2011. 

The Veteran does not meet the criteria for a rating higher than 30 percent from May 2011.  In May 2011 on VA examination, there was finding of vomiting, material weight loss, or anemia.  Furthermore, there were no other symptom combinations productive of severe impairments of health.  Therefore, he does not qualify for a 60 percent evaluation, the next highest available.  See 38 C.F.R. § 4.114, DC 7346.

As the criteria for additional higher schedular ratings under Diagnostic Code 5237 have not been demonstrated, there is no factual basis for additional staged ratings.  Hart, 21 Vet. App. 505.  


The preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for hiatal hernia with esophageal reflux before May 2011 and in excess of 30 percent from May 2011.  There is no doubt to be resolved, and increased ratings are not warranted.  38 U.S.C.A. § 5107(b).

Rating Criteria for an Anal Fissure

Diagnostic Code 7336 provides ratings for internal or external hemorrhoids.  Mild or moderate hemorrhoids are rated noncompensably (0 percent) disabling.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  38 C.F.R. § 4.114. 

Facts and Analysis

On VA examination in August 2003, history included an anal fissure.  The Veteran had good sphincter control and did not have fecal leakage or thrombosis.  There was occasional rectal pain.  On examination there was not a colostomy or evidence of fecal leakage.  The rectum and anus were normal size and there were no fissures, hemorrhoids, signs of anemia, or evidence of bleeding.  A complete blood count was normal.  The diagnosis was history of anal fissure with no evidence of recurrence.

In March 2007 on VA examination there was no sign of an anal fissure.  There were hemorrhoids.

In April 2009, the Veteran complained of anorectal pain.  There had only been one incident of bleeding.  A colonoscopy showed internal hemorrhoids.  The Veteran was to go on a high fiber diet and was to call if there was still bleeding in six months.  



On VA examination in November 2009, the examiner stated that the anal fissures had resolved.  In addition, there were no anal or rectum strictures, hemorrhoids, rectal prolapse, or sphincter impairment.  There were no significant effects on occupational or daily activities.  

The Veteran does not meet the criteria for a 10 percent rating for hemorrhoids because the record does not show that he has had large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  38 C.F.R. § 4.114, DC 7336.  He does not qualify for a compensable rating for an anal fissure because the record shows that it has resolved.  See 38 C.F.R. § 4.114, DCs 7332, 7333, 7334, 7335.

As the criteria for a higher schedular rating under Diagnostic Code 7336 have not been demonstrated throughout the appeal period, there is no factual basis for a staged rating.  Hart, 21 Vet. App. 505.  

The preponderance of the evidence is against the claim for a compensable rating for an anal fissure.  There is no doubt to be resolved, and an increased rating is not warranted.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such ratings.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.


If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted for the increased rating issues discussed above. 

Legal Standard for Reopening a Claim

When a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

In July 2003, the Veteran filed the current application to reopen the claims of service connection for migraine headaches and for a left knee disability. 

As the claims to reopen were received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.


When determining whether the claim should be reopened, the credibility of the newly submitted evidence, but not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21   (1993). 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claims were previously denied because the left knee pain was not incurred in or caused by military service and because the headache documented in service was a symptom of gastroenteritis and not a neurological pathology. 

Evidence Previously Considered

The service treatment records show that in April 2000 the Veteran complained of loose stools, vomiting, and a history of migraine headaches.  

In April 2000 in a medical history report, the Veteran stated that he did not have frequent or severe headaches.  He did refer to a trick or locked knee, but it was not clear if he was referring to the left knee or both knees. The service treatment records show treatment for the right knee, but not for the left knee.  On separation medical examination, there was mild crepitus of the knees without laxity.

In September 2000 on VA examination there were no findings regarding the left knee.  X-rays showed a normal patellar facet.  There were no post-service treatment records related to the left knee associated with the claims file prior to the November 2000 rating decision. 






In July 2001 on VA examination, the Veteran gave a history of excruciating, severe headaches since age 16.  The diagnosis was mixed headaches, severe migraine headaches and chronic muscle tension headaches, which were least likely related to a hiatal hernia.

In January 2002, in an opinion by VA it was concluded that the headaches were not caused by medication.  The rationale was that the headaches would not be intermittent if caused by medication.  It was stated that the hiatal hernia or treatment for a hernia were not causing the headaches and that the headaches were due to migraine and chronic muscle tension.

The Additional Evidence

In July 2003 in statement from an individual who served with the Veteran, the individuals stated that the Veteran complained of headaches in service.  In a statement August 2003, another individual who served with the Veteran stated that the Veteran often struggled with headaches.  The Veteran's spouse in August 2003 statement that most evenings after the Veteran returned from Korea he complained of headaches.  The post-service treatment records do not show treatment for migraine headaches.

The service treatment record show that the Veteran had a history of migraine headaches, although he was only treated on one occasion and indicated on a medical history report in April 2000 that he did not have a history of headaches.  The newly submitted statements indicate that the Veteran had headaches during service, which relates to an unestablished fact necessary to substantiate the claim, namely, evidence of headaches directly associated with service, which meets the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).  







Left Knee 

In statements in July and August 2003, individuals who served with the Veteran stated that the Veteran had knee injuries in service.  In e November 2006, in pre-employment orthopedic evaluation, X-rays showed left patello-femoral spurring.  The Veteran was diagnosed with patello-femoral chondromalacia.  

The diagnosis of left patello-femoral chondromalacia relates to an unestablished fact necessary to substantiate claim, namely, evidence of current disability, the absence of which in part was the basis for the previous denial of the claim.  And the additional evidence is new and material evidence under 38 C.F.R. § 3.156(a).  


Service Connection for a Disability Associated with Tooth 9

The Veteran has already been found to be service-connected for tooth 9 for treatment purposes.

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  Dental conditions for which disability compensation may be provided are loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  38 C.F.R. § 4.150, DC 9913; 38 C.F.R. § 17.161(a).

The service dental records show that the Veteran suffered trauma to tooth 9 when he fell down stairs.  However, the records do not show that he lost tooth 9 during service.  The post-service records show that the Veteran has continued to receive treatment for tooth 9.






The Board finds that service connection for dental trauma has not been established.  The evidence does not demonstrate that he lost tooth 9 due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Nor is there any suggestion that he had any other condition listed among the compensable dental and oral conditions in the Rating Schedule.  See 38 C.F.R. § 4.150.  Thus, entitlement to service connection for compensation purposes must be denied.
 
Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a disability associated with tooth 9 for compensation purposes, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Section 1151 Claim for Additional Disability Caused by the August 2003 VA Examination for the Back and Knees

Legal Criteria

Compensation is awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA medical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151. 

Under 38 C.F.R. § 3.361(c), a claim based on additional disability due to medical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's medical treatment resulted in additional disability. Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  


The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 

Under 38 C.F.R. § 3.361(d), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that the treatment caused the veteran's additional disability; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Whether the proximate cause of the additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2). 

Facts

In August 2003, the Veteran stated in August 2003 on VA examination, he experienced throbbing right knee pain when the examiner had him squat to the floor.  The Veteran had difficulty sleeping and could not go to work the next day.  The examiner also had the Veteran bend over and touch his toes and twist and turn his back.  The Veteran stated that he complained about the pain, but the examiner forced movement of the back, which caused pain and stiffness.  

In a statement November 2003, the Veteran stated that he had had pain in the right ankle and leg since the August 2003 examination.




Analysis

Service connection for the right knee and lumbar spine disabilities identified in the section 1151 claim, is already in effect.  The issue of entitlement to compensation benefits for disabilities under the provisions of 38 U.S.C. § 1151 is therefore moot.  Compensation for service-connected disability is a greater benefit than compensation under section 1151.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-55 (2010) (examining the different ancillary benefits available to service-connected veterans compared to those receiving compensation under section 1151 and observing that section 1151 does not accord service-connected status to a veteran's disability or death).  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for the lumbar spine or right knee based on the August 2003 VA examination because if any additional disability was incurred from the examination the Veteran is already being compensated.  See 38 U.S.C.A. § 7105(d)(5).  

In regards to numbness in the legs as a result of the August 2003 examination, the Board notes that at a November 2006 VA pain consultation, a sensory examination was normal.  At the November 2009 spine examination motor, sensory, and reflex examination were normal, and at a May 2011 VA examination reflex and sensory examinations were normal.  Furthermore, the treatment records do not indicate complaints or treatment related to the ankles or left knee.  Therefore, the record does not show any additional disability, including lower extremity numbness, ankle pain, or left knee pain, as a result of the August 2003 VA examination.

To the extent the Veteran's statements and testimony are offered as a lay opinion on the questions of fault on the part of VA or on foreseeability, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 



Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.) 

The Veteran's statements and opinion as a lay person are limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.  Here the questions of fault on the part of VA or on foreseeability are not simple medical conditions that can be determined by the Veteran based on inferences gained by his own personal knowledge, that is, perceived through the use of his senses, without specialized knowledge, education, or experience.  It is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the questions of fault on the part of VA or on an event not reasonably foreseeable. 

As there is no favorable competent evidence to support the claim as articulated above, the preponderance of the evidence is against the claim for VA disability compensation under 38 U.S.C.A. § 1151 the back or knees, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 0 percent prior to May 6, 2009 and higher than 30 percent from May 6, 2009 for bradycardia is denied.


A rating higher than 10 percent for chondromalacia patellofemoral pain syndrome, right knee, is denied.

A rating higher than 10 percent prior to May 2011 and higher than 40 percent from May 2011 for lumbosacral strain with degenerative joint disease is denied.

A rating higher than 10 percent for hypertension is denied.

A rating higher than 10 percent prior to May 2011 and higher than 30 percent from May 2011 for a hiatal hernia with esophageal reflux is denied.

A compensable rating for an anal fissure is denied.

As new and material evidence has been presented, the claim of service connection for migraine headaches is reopened and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim of service connection for a left knee disability is reopened and to this extent only the appeal is granted. 

Service connection for a disability associated with tooth 9 for compensation purposes is denied.

VA disability compensation under 38 U.S.C.A. § 1151 for additional disability caused by the August 2003 VA examination for the back and knees is denied.


REMAND

On the reopened claims of service connection for headaches and for a left knee disability as the evidence of record is insufficient to decide the claims under the applicable theories of service connection, additional development under the duty to assist is needed. 


On the claims of service connection for sleep apnea and for a psychiatric disorder, the record is insufficient to decide the claims on the basis of aggravation and further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has headaches, and, if so,

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the headaches are a progression of similar symptoms before service and in service or the development of a new and separate condition? 

c).  If the headaches are new and separate condition, are the headaches aggravated by the service-connected disabilities, singularly or jointly.  

On the question of aggravation, "aggravation" means a permanent increase in severity of the headaches, that is, a permanent worsening of the condition not due to the natural progress, as contrasted to a temporary worsening of symptoms

The Veteran's file must be made available to the VA examiner for review.





2.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that chrondromalacia of the left patella is relate to service? 

In formulating the opinion, the VA examiner is also asked to consider that the Veteran as a lay person is competent in describing symptoms of left knee pain, regardless of the lack of contemporaneous medical evidence.

If  chrondromalacia of the left patella is not relate to service, then is the condition aggravated by the service-connected disabilities of the lumbar spine and right knee.

On the question of aggravation, "aggravation" means a permanent increase in severity of the left knee disability, that is, a permanent worsening of the condition not due to the natural progress, as contrasted to a temporary worsening of symptoms.

The Veteran's file must be made available to the VA examiner for review.








3.  Afford the Veteran a VA examination to determine: 

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that sleep apnea is:  
   
   i).  Related to service; or 

ii).  Caused or aggravated by service-connected  hypertension or pain due to the service-connected lumbosacral strain, right knee disability, or other symptoms of pain due to other service-connected disabilities. 

On the question aggravation, "aggravation" means a permanent increase in severity of the sleep disorder, that is, a permanent 	worsening of the condition not due to the natural progress, as contrasted to a temporary worsening of symptoms. 

The Veteran's file must be made available to the VA examiner for review. 

4.  Afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has depression or other psychiatric disorder, and, if so,






b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the depression or other diagnosed psychiatric disorder is:

   i).  Related to the service; or, 
   
ii).  Caused or aggravated by the combination of the service-connected disabilities as the disabilities relate to quality of life.  

On the question aggravation, "aggravation" means a permanent increase in severity of the psychiatric disorder, that is, a permanent worsening of the condition not due to the natural progress, as contrasted to a temporary worsening of symptoms.

The Veteran's file must be made available to the VA examiner for review.  

5.  After the above development, adjudicate the claims of service connection for headaches, a left knee disability, sleep apnea, and for depression or other psychiatric disorder to include secondary service connection.  

If any benefit sought is denied, furnish the Veteran and attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


